Exhibit CONTACT: For Company Eric Stoppenhagen +1-949-903-0468 eric@aurasourceinc.com For Investor Inquiries: Capital Group Communications, Inc. O: 415-.332.7200 E: info@capitalgc.com www.capitalgc.com AuraSource, Inc. Announces the Formation of AuraSource Qinzhou Co. Ltd. Chandler, Arizona, March 18, 2010–AuraSource, Inc. (OTCBB: ARAO.ob), a developer of hydrocarbon clean fuel technology, today announced that it has formed AuraSource Qinzhou Co. Ltd., a Wholly Foreign Owned Enterprise (“WFOE”), in China. AuraSource Qinzhou Co. Ltd. was formed to process coal in China using the AuraCoal technology.The facilities will also be utilized for additional research and development in furthering the technology. AuraCoal is designed to remove sulfur and ash from the coal pre-combustion process. The removal reduces energy costs and helps to eliminate harmful emissions. The proprietary clean coal technology produces a coal water mixture, which contains only trace amounts of sulfur andash, constitutes a superb alternative to oil or natural gas. The AuraCoal technology can be used for multiple applications such as industrial boilers, power plants, iron and steel mills. Philip Liu, AuraSource’s CEO, stated, “Through our wholly owned entity, AuraSource Qinzhou Co. Ltd., we will be able to commence construction of a pilot plant utilizing the AuraCoal process. Additionally, this enables us to apply for patent protection of our unique process in China. Through AuraSource Qinzhou Co.
